DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

This office action is in response to communications filed 6/29/2021. Claims 39, 43, 49 and 53 are amended. Claims 1-38, 42 and 52 are cancelled. Claims 39-41, 43-51 and 53-58 are pending in this action.

Response to Arguments

Applicant’s arguments with respect to claims 39-41, 43-51 and 53-58 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 39, 43-45, 48-49, 53-55 and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng (of record) in view of Walter (of record) and Tsuria (of record).

Regarding claims 39, 43-44, 49 and 53-54, Cheng discloses method for providing support, the method comprising: 
causing to be stored by first storage circuitry (i.e., server 11, see Cheng, at least at [0020], Figs. 1-2, and related text) a first portion of a media asset (the missed portion stored at the server, see Cheng, at least at [0020], Fig. 2, and related text); 
subsequent to the first portion of the media asset being stored, receiving a request for the media asset when the media asset is subject to a viewing limitation (see Cheng, at least at [0023]-[0024], Fig. 2, and related text); 
in response to receiving the request:  
causing to be stored by second storage circuitry (i.e., personal video recorder 10, see Cheng, at least at [0020], [0023]-[0024], Figs. 1-2, and related text a second portion of the media asset (see Cheng, at least at [0023]-[0024], Fig. 2, and related text), wherein the first storage circuitry is located remote from the second storage circuitry (see Cheng, at least at [0020]-[0024]m, and related text);
receiving the first portion of the media asset (see Cheng, at least at [0024], Fig. 2, and related text); and 
causing for viewing both the first portion of the media asset and the second portion of the media asset (see Cheng, at least at [0023]-[0025], Fig. 2, and related text).
Cheng does not specifically disclose the method for providing blackout support; 
that the viewing limitation is that the media asset is subject to a blackout; 

in response to determining that the media asset is no longer subject to the blackout, causing for viewing both the first portion of the media asset and the second portion of the media asset.
In an analogous art relating to a system for managing media, Walter discloses a method for providing blackout support (see Walter, at least at Fig. 4 and related text), the method comprising:
causing to be stored a media asset (the asset is stored at the server, see Walter, at least at [0068], [0071]-[0072], and related text);
subsequent to the media asset being stored, receiving a request for the media asset when the media asset is subject to a blackout (see Walter, at least at [0018]-[0020], [0061], [0069], [0089], and related text);
in response to receiving the request: 
causing to be stored the media asset (the asset is at least received and stored by the set-top box, see Walter, at least at [0017], [0020], [0023]-[0024], [0062], [0066], [0069], [0072], [0089], and related text); and
in response to determining that the media asset is no longer subject to the blackout, causing for viewing the media asset (see Walter, at least at [0023], [0065]-[0067], and related text).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the system of Cheng to include the limitations as taught by Walter for the advantage of more efficiently providing robust support for various different media viewing limitations.
Cheng in view of Walter does not specifically disclose causing to be stored the second portion while the media asset is subject to the blackout.
causing to be stored the second portion while the media asset is subject to the blackout (see Tsuria, at least at [0042]-[0044] and [0048]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the system of Cheng in view of Walter to include the limitations as taught by Tsuria for the advantage of providing more robust options to a user.
Regarding claims 45 and 55, Cheng in view of Walter and Tsuria discloses identifying a profile of a user associated with the request for the media asset (see Walter, at least at [0039]-[0041], and related text); 
identifying a network device associated with the profile of the user (see Walter, at least at [0039]-[0041], and related text); and 
in response to determining that the media asset is no longer subject to the blackout (the set-top box must receive notification of payment to lift the blackout if the payment is received at the server, headend, or regional node, see Walter, at least at [0021]-[0023], and related text), transmitting to the network device an indication that the media asset is no longer subject to the blackout (the indication being the video content, see Walter, at least at [0021]-[0023], and related text).
Regarding claims 48 and 58, Cheng in view of Walter and Tsuria discloses a first portion of a media asset is received prior to determining that the media asset is no longer subject to a blackout (see Tsuria, at least at [0043], [0048], and related text).

Claims 40, 46, 50 and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng (of record) in view of  Walter (of record) and Tsuria (of record), as applied to claims 39 and 49 above, and further in view of Chow (of record).

Regarding claims 40 and 50, Cheng in view of Walter and Tsuria does not specifically disclose identifying a substitute media asset in response to determining that the media asset is subject to the blackout; and generating for display an option to present the substitute media asset.
In an analogous art relating to a system for managing media content, Chow discloses identifying a substitute media asset in response to determining that the media asset is subject to the blackout (see Chow, at least at [0027]); and 
generating for display an option to present the substitute media asset (see Chow, at least at [0027]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the system of Cheng in view of Walter and Tsuria to include the limitations as taught by Chow for the advantage of providing more robust options for managing media content.
Regarding claims 46 and 56, Cheng in view of Walter, Tsuria, and further in view of Chow discloses generating for display a media asset listing corresponding to the media asset, wherein the media asset listing comprises a graphical indicator that the media asset is subject to the blackout (see Chow, at least at [0027]).

Claims 41 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng (of record) in view of  Walter (of record), Tsuria (of record) and Chow (of record), as applied to claims 40 and 50 above, and further in view of Pauws (of record).

Regarding claims 41 and 51, Cheng in view of Walter, Tsuria and Chow discloses identifying the substitute media asset in response to determining that the media asset is subject to the blackout but does not specifically disclose wherein the identifying comprises determining that a genre of the substitute media asset matches a genre of the media asset.
In an analogous art relating to a system for managing media content, Pauws discloses identifying a substitute media asset comprises determining that a genre of the substitute media asset matches a genre of the media asset (see Pauws, at least at [0032], and related text).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the system of Cheng in view of Walter, Tsuria and Chow to include the limitations as taught by Pauws for the advantage of providing more robust options form managing content.

Claims 47 and 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng (of record) in view of  Walter (of record), Tsuria (of record), Chow (of record) and Pauws (of record), as applied to claims 46 and 56 above, and further in view of Agasse (of record).

	Regarding claims 47 and 57, Cheng in view of Walter, Tsuria, Chow and Pauws does not specifically disclose wherein the media asset listing is one of a plurality of media asset listings in a video mosaic.
In an analogous art relating to a system for managing media, Agasse discloses a media asset listing as one of a plurality of media asset listings in a video mosaic (see Agasse, at least at col 16, lines 7-34, Fig. 4, and related text).
.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose email address is Chenea.Smith@uspto.gov and whose telephone number is (571)272-9524.  The examiner can normally be reached on M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENEA DAVIS/Primary Examiner, Art Unit 2421